Filed 6/4/15 In re A.S. CA2/8
                 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                    SECOND APPELLATE DISTRICT

                                                DIVISION EIGHT


In re A.S., a Person Coming Under the                                  B259156
Juvenile Court Law.                                                    (Los Angeles County
                                                                       Super. Ct. No. DK04732)


LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

A.S.,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County,
Steven Klaif, Juvenile Court Referee. Affirmed.
         Karen B. Stalter, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Mark J. Saladino, County Counsel, Dawyn R. Harrison, Assistant County
Counsel, and William D. Thetford, Deputy County Counsel, for Plaintiff and
Respondent.
                                                      ******
       Mother A.S. challenges the juvenile court’s order taking jurisdiction over her
17-year-old son Alexander. The court sustained allegations that mother physically
abused Alexander and that she suffered from emotional problems including excessive
anger and aggression. Alexander’s father was unable to care for him, and mother did
not want to reunify with him. We conclude jurisdiction was warranted and affirm.
                            FACTS AND PROCEDURE
1. Sustained Allegations
       The juvenile court found that father, who resides in Germany, could not care for
Alexander, and that finding is not challenged on appeal.
       With respect to mother, the court sustained the following allegations: Mother
physically abused Alexander, which was excessive and caused unreasonable pain and
suffering. Alexander did not want to reside with mother. Mother has emotional
problems making her unable to provide regular care and supervision. She suffered
from mental and emotional problems, exhibiting frequent mood swings and would
become angry and aggressive.
2. Alexander’s Version
       Alexander came to the attention of the Los Angeles County Department of
Children and Family Services (DCFS) after mother was arrested for child abuse. The
criminal court issued a restraining order, preventing mother from having contact with
Alexander. Alexander reported that mother stabbed him with a screw driver, a box
cutter, and a carpet knife. Alexander also reported mother pushed him causing him to
fall into a drum set and scratch his eye. A social worker observed scars on
Alexander’s arms.
       Alexander described mother as a member of a cult and claimed she believed
aliens were taking over the government. (Father reported that he believed mother
suffered from a mental disorder, but the only rationale he gave was mother’s failure to
inform him of her pregnancy with Alexander.) Alexander believed that mother was
overly controlling.



                                           2
       Alexander reported that he did not want any contact with mother. Alexander
wanted to live in foster care, and the DCFS concluded that mother was not able to
provide a safe home.
3. Mother’s Version
       Mother vigorously maintained that Alexander, who was larger than her, always
was the aggressor, and that her conduct was in self-defense. But mother
acknowledged she “picked up things to defend herself.” For example, mother said that
Alexander once lunged toward a screwdriver she was holding. Mother’s parents and
several friends submitted letters in her support, emphasizing her efforts to care for her
son and to love and cherish him. One writer indicated that Alexander told him he
intended to use the dependency system as a bargaining chip with mother. None of
mother’s friends or family observed mother verbally or physically abuse Alexander.
       When Alexander was detained, mother said that she did not want custody of
him. Mother did not feel safe with Alexander in the home.
       At the jurisdictional hearing, mother’s counsel argued mother was the victim
not the abuser. She argued that Alexander had been detained in four placements since
he was removed from mother’s custody. Counsel argued that his first foster parent
was upset because Alexander did not follow the rules. “And he has been replaced a
few times, not just once or twice.”
4. Court Findings
       The court concluded that although Alexander was rebellious, mother had an
obligation to refrain from using violence against him. It sustained the allegations as
described above and concluded jurisdiction was warranted.
5. Alexander’s Postdetention Placements
       Prior to the jurisdictional hearing, a DCFS report detailed Alexander’s
inappropriate conduct during his first foster placement. Specifically, Alexander acted
inappropriately with his girlfriend by grabbing her breasts in public. Alexander
rebelled when his foster parents prevented him from being alone with his girlfriend.



                                            3
Alexander refused to return to his foster home unless his foster parents allowed him to
see his girlfriend whenever he wanted.
       Subsequent to the jurisdictional hearing, DCFS filed a report indicating that
Alexander had difficulty in other foster care placements. He accused one foster
mother of physical abuse, but the accusation was unfounded. When placed in an
emergency shelter he was “rough-housing” and “belittling” other children in the home.
Alexander also filed a complaint against his group home, which was unsubstantiated.
In his next placement, Alexander was “defiant, argumentative, verbally and physically
aggressive towards others.” Alexander shoved a staff person, who was attempting to
implement house rules.
       At the same time it detailed Alexander’s postdetention placements, DCFS
reported that mother reiterated that she did not want to reunify with Alexander.
                                     DISCUSSION
       Mother argues that the jurisdictional order should be reversed because DCFS
failed to timely provide information regarding Alexander’s difficulty in his
postdetention placements and such information was relevant to her argument that he
was the aggressor. Mother also argues the finding that she suffered from mental and
emotional problems is not supported by substantial evidence. Mother seeks reversal of
the jurisdictional order and remand for a new jurisdictional hearing.
       We conclude that jurisdiction was necessary even if, as mother argues,
Alexander was the aggressor. We therefore need not consider mother’s specific
challenges, but nevertheless explain why they lack merit.
       “[T]he juvenile court takes jurisdiction over children, not parents.” (In re I.A.
(2011) 201 Cal. App. 4th 1484, 1491.) “The court asserts jurisdiction with respect to a
child when one of the statutory prerequisites listed in [Welfare and Institutions Code]
section 300 has been demonstrated.” (Ibid.) When a single finding is supported by the
evidence the court may decline to consider other jurisdictional findings. (Id. at
p. 1492.)



                                            4
       Mother does not dispute that jurisdiction was warranted if she physically
abused Alexander. Her argument is that if the court had considered all of the evidence
including the postjurisdictional evidence it would have concluded Alexander was the
aggressor.
       However, even assuming that Alexander was the aggressor, jurisdiction was
necessary in this case. The dependency system does not require a parent’s conduct be
blameworthy. (In re R.T. (2015) 235 Cal. App. 4th 795, 797.) “When a child thereby
faces a substantial risk of serious physical harm, a parent’s inability to supervise or
protect a child is enough by itself to invoke the juvenile court’s dependency
jurisdiction.” (Ibid.) Here mother admitted that she could not supervise or protect
Alexander. She was afraid to live with him, did not want custody of him, and did not
want to reunify with him. Crediting mother’s version of events indicated that
Alexander was an incorrigible teen and required support beyond what mother could
provide. Under that scenario, jurisdiction was warranted. (Ibid.)
       Moreover, mother’s specific arguments lack merit. Even if DCFS should have
presented information regarding Alexander’s difficulty in his placements sooner,
mother was privy to this information and could have called witnesses to testify at the
jurisdictional hearing. Her counsel argued that Alexander was in four placements
since his detention. Counsel further argued that he had to move because of
inappropriate conduct with his girlfriend and the failure to follow house rules. Mother
fails to show that a new jurisdictional hearing is required for the court to consider
evidence mother could have but did not develop at the jurisdictional hearing. In any
event, the court recognized that Alexander was rebellious but concluded that mother—
as the parent—was required to refrain from responding to his conduct with violence.
Nothing in the postjurisdictional report undermines that conclusion.
       Finally, ample evidence supported the allegation that mother suffered from
emotional problems causing her to anger easily and become aggressive. (In re Cole Y.
(2015) 233 Cal. App. 4th 1444, 1452 [reviewing juvenile court’s jurisdictional findings
for substantial evidence].) The evidence that mother repeatedly and regularly

                                             5
responded to Alexander with physical violence supported the allegation that she
angered quickly and was aggressive. There was evidence this placed Alexander at risk
of harm as he reported and a social worker observed scars from mother’s conduct. As
respondent argues, a mother who “physically abuses her child by repeatedly stabbing
him with a box cutter, stabbing the child with a screw driver, and violently pushing the
child, suffers from a mental and emotional problem” and may benefit from therapy.
                                    DISPOSITION
       The juvenile court’s jurisdictional order is affirmed.




                                                  FLIER, J.
WE CONCUR:




       BIGELOW, P. J.




       RUBIN, J.




                                            6